  21-11411-scc          Doc 12-1   Filed 09/03/21 Entered 09/03/21 10:26:03          Proposed
                                         Order Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
In re:                                               )      Chapter 15
                                                     )
MICHAEL DAVID GREENFIELD                             )      Case No. 21-11411 (SCC)
a.k.a. MICHAEL BEN-ARI,                              )
                                                     )
         Debtor in a Foreign Proceeding.             )
                                                     )

             ORDER GRANTING ADMISSION TO PRACTICE, PRO HAC VICE
                              (Tracey M. Ohm)

         Upon the motion of Tracey M. Ohm to be admitted, pro hac vice, to represent Oath Inc.,

a party in interest in the above-referenced proceeding, and upon the movant’s certification that

the movant is a member in good standing of the bars in the District of Columbia and the States of

Maryland, Missouri and Virginia; the U.S. District Courts for the District of Columbia, the

District of Maryland, and Eastern District of Virginia; the United States Bankruptcy Court for

the Eastern District of Virginia; the United States Bankruptcy Court for the Western District of

Virginia; and the Supreme Court of the United States, it is hereby

         ORDERED, that Tracey M. Ohm, Esq., is admitted to practice, pro hac vice, in the

above referenced proceeding to represent Oath Inc. in the United States Bankruptcy Court for the

Southern District of New York, provided that the filing fee has been paid.


Dated: ______________                         _____________________________________
New York, New York                            THE HONORABLE SHELLEY C. CHAPMAN
                                              UNITED STATES BANKRUPTCY JUDGE




CORE/0048629.1245/169046635.1
